Citation Nr: 0712352	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served in the Army on active duty for training 
(ACDUTRA) from January 1960 to July 1960 and active duty in 
the Air Force from September 1961 to December 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.

[The Board notes that the RO had previously denied service 
connection for a nervous condition.  (See RO decision dated 
in September 1967)  The veteran's most recent claim, styled 
as a claim for benefits for a generalized anxiety disorder, 
is essentially a claim for service connection for a nervous 
condition.  While it would not be improper for the Board to 
adjudicate the instant matter in terms of whether new and 
material evidence has been received to reopen the previously 
decided claim, we note that the RO has not done so.  It does 
not prejudice the veteran (and in fact affords him a broader 
scope of review) for the Board to follow the RO's path with 
regard to this claim and address the matter de novo.]   


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
generalized anxiety disorder and any incident of service.


CONCLUSION OF LAW

A generalized anxiety disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the VA treatment records are 
available, the veteran offered testimony at a RO hearing, and 
there is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim. 

Background

The veteran's service medical records for the period of 
ACDUTRA from January 1960 to July 1960 in the U.S. Army are 
negative for complaints, treatment, or diagnosis of an 
anxiety disorder.  Medical records from this period show 
treatment for headaches and hyperventilation.  

Air Force service medical records for the veteran's period of 
active duty service, September 1961 to December 1961, show 
that the veteran was diagnosed with chronic, severe 
inadequate personality.  The veteran was administratively 
discharged from service because of inadequate personality 
manifested by inadequate response to social, intellectual, 
and physical stimulation, lifelong pattern of marginal 
intellectual achievement, and total inability to adapt to 
changing environmental situations.  It was shown that after 
eleven weeks, he still had not completed basic training.  He 
failed all the tests at least twice and was described as an 
inadequate, immature individual who showed no sign of 
improvement.

VA treatment records dated January 2002 indicate the veteran 
reported being somewhat depressed after his mother's death.  
He also indicated that he remained somewhat anxious regarding 
his coronary artery bypass graft three years ago and this got 
worse after his mother's death.  He stated he was currently 
doing very well and did not really believe that 
psychological/psychiatric intervention was necessary.  The 
impression was uncomplicated bereavement.  In July 2002, the 
veteran reported his initial mental disturbance occurred 
while in the Air Force in 1961 and was given a diagnosis of 
"nervous disorder".  Since his separation, the veteran 
reported his life had been characterized by a persistent 
autonomic hyperactivity, hyperventilation, palpitations, 
profuse perspiring, etc.  It was noted that minimal mental 
health intervention had been sought and minimal psychotropics 
had been prescribed.  The veteran was diagnosed with 
generalized anxiety disorder.

April 2003 VA treatment records show diagnosis of generalized 
anxiety disorder, stable.

At his September 2004 RO hearing, the veteran testified that 
while in the Army he was treated for headaches and sweating.  
He stated he could hardly sleep at night.  When he was in the 
Air Force he indicated he had the same problems.  He 
testified he complained about anxiety and he was sent to a 
psychiatrist and the psychiatrist recommended discharge.  The 
veteran believed while in the Air Force he was prescribed 
medication to sleep at night.  The veteran believed that 
before he went into the military his mother sent him to see a 
psychiatrist.  He did not remember anything further and was 
not sure.  It was the veteran's belief that his anxiety 
disorder began in service and not before.  The veteran stated 
that he started seeking treatment for his anxiety disorder at 
the VA approximately two and half years ago.  The veteran 
testified that the VA physician agreed with him in relating 
his current anxiety disorder to his military service.  

VA treatment records dated 2003 to 2005 show treatment for 
anxiety disorder.  The veteran's concerns were worrying about 
his son who was in Iraq and being upset about the denial of 
his VA and Social Security disability benefits.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  
ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
3.6(c)(1) (2006).  INACDUTRA is generally Reserve duty other 
than full-time duty.  38 C.F.R. 3.6(d) (2006).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a generalized anxiety disorder.  
Service medical records are negative for complaints, 
treatment, or diagnosis of an anxiety disorder.  The veteran 
was administratively discharged from the Air Force in 
December 1961 because of inadequate personality.

As noted above, the veteran only served in an ACDUTRA 
capacity from January 1960 to July 1960.  Accordingly, as 
there is no competent evidence that a generalized anxiety 
disorder arose due to an injury or disease during such 
ACDUTRA service, service connection may not be granted for 
any generalized anxiety disorder demonstrated during his 
ACDUTRA service as a matter of law.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre- 
service origin.  See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder might be service connected.

The records show that the veteran was diagnosed with 
generalized anxiety disorder in 2002, over 20 years after 
separation from active duty.  There is no medical evidence of 
treatment for psychiatric problems during the span between 
separation and the 2002 diagnosis.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, there is no competent evidence of a nexus 
between the veteran's current anxiety disorder and his 
service.  The VA outpatient treatment records note the 
veteran's belief that his current anxiety disorder occurred 
while in service; however, there is no medical opinion 
linking the veteran's current psychiatric disorder to 
service.  The Board notes that there is no indication of 
record indicating that the veteran has had medical training.  
While he is competent to report his own symptoms, he is not 
competent to diagnose a condition or to provide a medical 
opinion as to the etiology of his condition.  In cases in 
which the determinative issue is the medical causation of the 
veteran's current disability, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the medical evidence does not demonstrate that an 
anxiety disorder was incurred in or aggravated by military 
service.  Although the veteran was found to have a 
personality disorder in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric disability, characterized as 
generalized anxiety disorder, and military service.  Based on 
these findings and following a full review of the record, it 
is concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for generalized anxiety disorder.




ORDER

Entitlement to service connection for a generalized anxiety 
disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


